ON REHEARING
On original submission of this cause the certified transcript did not contain any motion asking the trial court to take judicial notice of the law of Illinois, or any reference to any such motion ever having been made. In her motion for rehearing, appellee advised that such a motion had been made but that it had been omitted from the transcript. A supplemental transcript has now been filed. It contains a motion by appellee to the trial court asking that judicial notice of the law of Illinois be taken. Attached to the motion is a copy of an Illinois Appeals Court decision holding that accrued alimony installments are not subject to modification by Illinois law. Although the supplemental transcript does *749not reveal whether the trial court granted appellee’s motion, we assume that it did grant it and that it took judicial notice of Illinois law. The portion of our opinion dealing with appellee’s failure to show whether Illinois law permits alimony payments to be modified after accrual is therefore no longer applicable. However, in view of the other deficiencies in the summary judgment proof heretofore noted; the conflicts between the motion for summary judgment, the summary judgment proof and the pleadings; and the fact that a modification of the judgment would not afford appellee complete relief, we believe that justice will best be served by a remand and a trial of appellee’s entitlement to the installments from July 1973 to the present.
Appellee’s motion for rehearing is overruled.